Case 2:20-cv-11430-KES Document 25 Filed 06/09/21 Page1of1 Page ID #:154

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Orlando Garcia

Valley Hi Trading, Inc.

CASE NUMBER
2:20-cv-11430-KES
Plaintiff(s)

 

MEDIATION REPORT

Defendant(s).

 

 

Instructions: The mediator must file this Report within 5 days after the conclusion of a mediation session even

if the negotiations continue. If the case later settles with the assistance of the mediator, the mediator must file
a subsequent Report.

1.

A mediation was held on (date): June 1, 2021

 

L] A mediation did not take place because the case settled before the session occurred.

 

2. The individual parties and their respective trial counsel, designated corporate representatives, and/or
representatives of the party's insurer:
Appeared as required by L.R. 16-15.5(b).
[_] Did not appear as required by L.R. 16-15.5(b).
L] Plaintiff or plaintiff's representative failed to appear.
[_] Defendant or defendant's representative failed to appear.
[_] Other:
3. Did the case settle?
Yes, fully, on June 1, 2021 (date).
L] Yes, partially, and further facilitated discussions are expected. (See No. 4 below.)
L] Yes, partially, and further facilitated discussions are not expected.
L] No, and further facilitated discussions are expected. (See No. 4 below.)
L_] No, and further facilitated discussions are not expected.
4. If further facilitated discussions are expected, by what date will you check in with the parties?
Dated: June 7, 2021 /s/ Edwin V. Woodsome

The Mediator must electronically file original document in CM/

 

 

Signature of Mediator

Edwin V. Woodsome

 

ECF using one of four choices under "Civil => Other Filings => Name of Mediator (print)
ADR/Mediation Documents => Mediation Report (ADR-3)."

 

ADR-03 (10/19) MEDIATION REPORT Page 1 of 1
